DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/20 has been entered.
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 9/17/20. The claims 30, 73, 75-80, 82-86 are pending. The claims 30, 75, 76, 78, 82, 83 and 86 have been amended. 
Response to Arguments
Applicants arguments, filed 9/17/20 with respect to the rejections of claims 30 and 73-75 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant’s arguments, filed 9/17/20 with respect to the rejections of claim 30 and 73-75 under 35 U.S.C. 103(a) as being obvious over Roeder et al (US2007/0233222) in view of Hartley (WO2011/049808) in view of Straubinger (US9138315) have been fully considered and addressed.
Applicant argues, Roeder does not appear to teach, require or benefit from:
the actuator comprises: rotary handle portions coupled via helical guides to translate the tubes axially in response to rotation of the rotary handle portions, wherein at least one of the rotary handle portions is operable by rotation to a tensioning position in which at least one of the rotary handle portions applies a pre-tension to the second tube adapted to bias the first sheath in the proximal direction. 
Applicant argues, the biasing compensator 160 between the elongate member 128 and middle elongate member 142, does not bias the distal sheath in the proximal direction. Examiner disagrees, attention is drawn to the biasing compensator 160 that controls an initial pre-tension by providing a biasing resistance to sheath 115/distal release mechanism 122 with respect to movement of sheath 
Applicants directs attention toward Fig. 6D of Roeder in which the deployed condition of the stent 112 is achieved when the second handle portion 138 rests against limiting member 154 and the biasing compensator 160 is fully compressed between limiting member 154 and first handle portion 130. Thus, Applicants argues, the delivery positions of elements 138, 154, and 130 are determined by the limiting member 154 and not by “fine-tuned movement” of the elements. Examiner makes notice the limited member 154 prevents the proximal sheath from further retraction beyond the limiting member (Paragraph [0055] of Roeder). Examiner disagrees, the limiting member 154 alleviates a need for “fine-tuned movements” as suggested by the Examiner. For a situation where the prosthesis has been partially deployed with improper placement, fine-tuned movements would allow for recapture of the prosthesis for repositioning. 
Applicant argues, it does not appear from the disclosure of Hartley that a helical guide/release handle necessarily provides “fine-tuned movement” of the elements attributed to it by the Examiner. Examiner respectfully disagrees, Applicants arguments toward the fineness/coarseness of movement produced by mated threads of Hartley is a function of thread pitch and/or tooth clearances. Examiner makes notice this argument is unfounded; since the devices being used are for surgery within the body, one having ordinary skill in the art would understand the requirements for movement of parts on this scale.
Applicant argues one having ordinary skill in the art would not modify Roeder with Hartley to teach the rotary mechanism, and further states there is not a reason why one of ordinary skill in the art would have added the rotary mechanism of Hartley to Roeder. Examiner respectfully disagrees, where Examiner substitutes the rotary handle portion along a helical guide as taught by Roeder for the handle translation mechanism for actuation of the tubes as taught by Hartley. Where the device of Roeder must include three separate rotary handle portions that are substituted for the actuators 130/138/154 of Roeder. Where each tube of Roeder would comprise its own separate substitution for the rotary handle 
Applicant further argues, the addition of the structure which is not needed and not relevant to the functioning of Roeder for the reasons stated “fine-tuned movement” is impermissible hindsight. Examiner disagrees, Roeder would benefit from the modification by the conversion of linear motion to rotary motion. This allows for movements of the distal and proximal sheaths to be more precise; where Roeder notes a desire to have the sheaths released in a precise manner in Paragraph [0016]. Where “regulating deployment of the proximal release mechanism with respect to the distal release mechanism” is desired, it appears the modification for rotatable handle portions would allow for more precise deployment of the proximal and distal sheaths.  
Applicant argues, Hartley appears to provide sequential deployment operations and does not appear to be capable of delivery in a single coordinated movement. Examiner makes notice Roeder’s description of “a single coordinated movement” of the handle portions is not required for the functioning of 
Applicant argues, the principle of operation of deployment system of Roeder relies on one or more biasing compensators to regulate the resistance of relative movements of the elements 127, 130, 138 and Hartley’s operation requires a pusher with a sheath is advanced by rotation of a threaded component. Therefore, the threaded interface of Hartley would block longitudinal movement between components and have high resistance to longitudinal motion. Examiner makes notice, the resistances between the sheaths provides friction between the elements 127, 130, 138 in order to regulate the movement between the elements as stated in Paragraph [0039]. One having ordinary skill in the art would see the benefit of providing rotary portions since the movement would be regulated to a greater degree, rather than just relying on the resistance between the cylindrical components and compensators, the resistance of the threaded portions as taught by Hartley would provide further resistance and allow for more controllable deployment. 
Applicant notes the actuator portions 130/138 of Roeder are not structurally the same as the rotator 36 of Hartley. Examiner makes notice one having ordinary skill in the art would understand how to substitute the portions 130/138 of Roeder with rotators 36 as taught by Hartley. Where the actuator portions 130/138 are the same structurally as the rotator 36 and the substitution of each actuator portion for a rotator would have the same movement to release the prosthesis, it is merely a matter of the mechanism to cause that movement. Therefore, the rotation of the tubes would allow for more fine-tuned movement between the sheaths. Furthermore, the substitution of one known mechanism for translating the sheaths for another would have been obvious to one having ordinary skill in the art. In response to applicant's argument that the portions 130/138 of Roeder are not the same as the rotator 36 of Hartley, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues the modification of the Roeder to include the rotatable portions of Hartley would not appear to apply a pre-tension to the second tube adapted to bias the first sheath in the proximal direction. Examiner disagrees, attention is drawn to the biasing compensator 160 that controls an initial pre-tension by providing a biasing resistance to sheath 115/distal release mechanism 122 with respect to movement of sheath 116/proximal release mechanism 124 as stated in Paragraph [0043] of Roeder. Where the biasing compensator may be a tension spring, the tension spring would provide a force to the sheath 122 is less than the sheath 124. Examiner interprets this force applied by the tension spring as pre-tension to the sheath.
Applicant argues, the modification with Straubinger to teach the lock mechanism. Without acquiescing to Applicants arguments, the limitation has been rejected under the interpretation of the lock mechanism being disclosed by the invention of Roeder/Hartley. Where the lock is interpreted as the threads of the rotatable portions as taught by Hartley, where the threaded portions will hold the pre-tension of the sheath by the friction of the threads.
Applicant’s arguments, filed 9/17/20 with respect to the rejections of claim 76-81 and 83-86 under 35 U.S.C. 103(a) as being obvious over Alkhatib (WO2009/091509) in view of Roeder et al (US2007/0233222) in view of Hartley (WO2011/049808) in view of Straubinger (US9138315) have been fully considered and addressed.
Applicant first draws attention to the struts 20b as connected to upstream and downstream portions 20a and 20c and thus not having an identifiable “free extremity”. In the current rejection, Examiner now interprets the struts 20b and the free extremity as labeled in annotated Fig. 1 as the crown portion. 
Applicant argues, Alkhatib as modified by Roeder does not teach the bias in a proximal direction. Examiner disagrees, attention is drawn to the biasing compensator 160 that controls an initial pre-tension by providing a biasing resistance to sheath 115/distal release mechanism 122 with respect to movement 
Applicant argues, the modification with Straubinger to teach the lock mechanism. Without acquiescing to Applicants arguments, the limitation has been rejected under the interpretation of the lock mechanism being disclosed by the invention of Alkhatib/Hartley/Roeder. Where the lock is interpreted as the threads of the rotatable portions as taught by Hartley, where the threaded portions will hold the pre-tension of the sheath by the friction of the threads.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 30, 73, 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roeder et al (US2007/0233222) ("Roeder") in view of Hartley (WO2011/049808). 

    PNG
    media_image1.png
    220
    515
    media_image1.png
    Greyscale

Regarding claim 30, Roeder discloses a delivery catheter for a stent-valve (Paragraph [0042]), the delivery catheter comprising: 
adapted to be inserted into an anatomy and having a stent-valve accommodation region (region prosthesis 12 is situated, see Fig. 2) adapted to accommodate a stent-valve prior to delivery (accommodates prosthesis 12 prior to delivery, Paragraph [0033]); 
a proximal portion (proximal end of device user operates) having a control handle (130/138/154/160 and actuation portion of tubes 128/136/142 that are engaged/slidable for operation at the proximal end of the delivery catheter, see annotated Fig. 6A) adapted to manipulate the distal portion of the delivery catheter (Paragraph [0052]); 
a first tube (middle elongate member 142 portion that extends from actuation portion) extending from the control handle and coupled to a stent holder (150, 152; Paragraphs [0034], [0053], [0055]; see Figs. 6A, 6B) at the stent-valve accommodation region; 
a second tube (inner elongate member 128 portion that extends from the actuation portion) nested within the first tube and extending from the control handle to a first sheath (distal sheath 115) at the stent-valve accommodation region, the first sheath being translatable in a distal direction from a closed position covering a first portion of the stent-valve accommodation region to an open position by distal movement of the second tube within the first tube (Paragraph [0042]); 
a third tube (outer elongate member 136 that extends from the actuation portion) around the first tube and extending from the control handle to a second sheath (proximal sheath 116) at the stent-valve accommodation region, the second sheath being translatable in a proximal direction from a closed position covering a portion of the stent-valve accommodation region to an open position by proximal movement of the third tube relative to the first tube (Paragraph [0042]),
wherein the first sheath and the second sheath are non-overlapping, non-contacting, and/or have a same diameter as each other (see Figs. 6A-6D);
wherein the control handle comprises an actuator (130/138/154/160) adapted to tension the second tube to bias the first sheath in a proximal direction (biasing compensator 160 may be selected so that the proximal sheath 116 moves prior to the distal sheath 115, the biasing compensator 160 may be a tensioning spring to bias the distal sheath in the proximal direction, Paragraphs [0043]-[0048]; when 154 
Roeder fails to disclose the actuator comprises: rotary handle portions coupled via helical guides to translate the tubes axially in response to rotation of the rotary handle portions, wherein at least one of the rotary handle portions is operable by rotation to a tensioning position in which at least one of the rotary handle portions applies a pre-tension to the second tube adapted to bias the first sheath in the proximal direction. 
Hartley teaches, in the same field of endeavor,  an introducer for deployment of a stent graft, the release of the stent graft includes the steps of rotating a rotating portion; the rotation portion causes relative longitudinal movement between a sheath and a pusher for releasing the stent graft. The release handle 30 has a screw thread 31 (helical guide) which engages with the first screw thread 37 on the internal surface of the rotator 36 for retraction of the sheath with respect to the pusher (Page 11, lines 10-15). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the rotating actuator of Hartley for each translating actuator of Roeder because the substituted elements and their respective functions were known in the art and the results of the substitution would have been predictable and because both devices are for translating parts for release of a stent graft. Where, the release handle 30 and rotator 36 of Hartley are the equivalent structure to each of the actuators 130/138/154 for actuating the sheaths. Where the modification would replace each actuator with a rotator handle as taught by Hartley. 
The modified invention of Roeder/Hartley discloses a lock for locking said at least one of the rotary handle portions in the tensioning position and preventing release of the pre-tension (the lock is interpreted as the threads of the rotatable portions as taught by Hartley, where the threaded portions will hold the pre-tension of the sheath by the friction of the threads).
Regarding claim 73, Roeder/Hartley discloses the delivery catheter of claim 30, and Roeder further discloses wherein the first sheath is shorter than the second sheath (see Fig. 6B).  
Regarding claim 75, Roeder/Hartley discloses the delivery catheter of claim 30, and Roeder further discloses comprising an interface member (pusher 150) at the accommodation region, the interface member being deployable upon translation of at least one of the sheaths (pushes the distal end .  
Claim 76-80, 83-86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alkhatib (WO2009/091509) in view of Hartley and Roeder.

    PNG
    media_image2.png
    630
    607
    media_image2.png
    Greyscale

Regarding claim 76, Alkhatib discloses a transcatheter stent-valve implantation system, comprising:
a stent-valve (10) comprising a stent component (20) and valve leaflets (30) supported by the stent component (Paragraph [0069]), the stent component having an inflow end (see annotated Fig. 1) and an outflow end (see annotated Fig. 1) and being self-expandable from a compressed condition and adapted to be delivered towards an expanded functional condition (“annularly expands”, Paragraph 
a delivery catheter (100) having a distal portion insertable into an anatomy, the distal portion comprising a stent-valve accommodation region (region between 140 and 150) configured to accommodate the stent- valve in the compressed condition adapted to be delivered, a first sheath (110b) covering at least a portion of the fixation section at the accommodation region to constrain the fixation section compressed (see Fig. 1), and a second sheath (distal portion of 110a) covering at least a portion of the outflow structure and at least a portion of the crown at the accommodation region to constrain the outflow structure and the crown compressed, the second sheath being translatable in a proximal direction to uncover the crown and the outflow structure during deployment, and 3 the first sheath being translatable in a distal direction to uncover the fixation section during deployment (see Fig. 2, Paragraph [0071]),
wherein in a condition in which the stent-valve is loaded at the accommodation region and the system is ready to be introduced into the anatomy, the first and second sheaths are spaced apart from each other (the sheaths may be spaced apart when desired, Paragraph [0071]);
wherein the delivery catheter further comprises a flexible stem portion (section of catheter 100 between handle 380 and distal portion holding the stent-valve) extending between the distal portion and a control handle (380) at a proximal portion of the delivery catheter, the flexible stem portion comprising a plurality of flexible tubes (proximal portion of 110a/120/132) nested one within another (see Fig. 32) to control translation of the sheaths in response to operation of the control handle (shafts 110a/120/132 are allowed to freely moved when not locked, Paragraph [0105]); 
Alkhatib further discloses the operator actuates the sheaths from outside the body (Paragraph [0024], [0066]). Alkhatib fails to disclose the control handle comprises: rotary handle portions coupled via helical guides to translate the tubes axially in response to rotation of the rotary handle portions, wherein at least one of the rotary handle portions is operable by rotation to a tensioning position in which at least one of the rotary handle portions applies a pre-tension to the second tube to bias the first sheath in the proximal direction. Hartley teaches an introducer for deployment of a stent graft, the release of the stent graft includes the steps of rotating a rotating portion the rotation portion causes relative longitudinal movement between a sheath and a pusher for releasing the stent graft. The release handle 30 has a screw thread 31 (helical guide) which engages with the first screw thread 37 on the internal surface of the rotator 36 for retraction of the sheath with respect to the pusher (Page 11, lines 10-25). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the rotating actuator of Hartley for each actuator that controls a sheath of Alkhatib because the substituted elements and their respective functions were known in the art and the results of the substitution would have been predictable and because both devices are for translating parts for release of a stent graft. 
Alkahtib fails to disclose the rotary handle portions applies a pre-tension to the second tube for biasing the first sheath in the proximal direction. Roeder teaches a device for delivering and deploying an expandable prosthesis that comprises a biasing compensator 160 that may control the displacement of a proximal sheath 116 relative to a distal sheath 115 when the actuation mechanism is deployed for releasing the prosthesis (Paragraphs [0011], [0043] of Roeder). It would have been obvious to one having ordinary skill in the art to have included the biasing compensator as taught by Roeder with the actuator of Alkahtib in order to regulate the relationship between the resistances of the sheaths (Paragraph [0011] of Roeder).
The modified invention of Alkhatib/Roeder/Hartley discloses a lock for locking said at least one of the rotary handle portions in the tensioning position and preventing release of the pre-tension (the lock is interpreted as the threads of the rotatable portions as taught by Hartley, where the threaded portions will hold the pre-tension of the sheath by the friction of the threads).
Regarding claim 77, Alkhatib/Hartley/Roeder discloses the system of claim 76, and Alkhatib further discloses wherein the outflow structure comprises a plurality of arches having apexes at the outflow end of the stent component (20c arches are triangular shaped endings of the outflow structure, see Fig. 9).  

Regarding claim 79, Alkhatib/Hartley/Roeder discloses the system of claim 76, and Alkhatib further discloses wherein the stent-valve is configured such that, when the first sheath covers at least a portion of the fixation section (fixation region is covered as shown in Fig. 1), and the second sheath is translated proximally to uncover the crown and the outflow structure (see Fig. 3), the stent component defines a partly deployed substantially flared shape (see Fig. 3, if shown deployed would have the shape of Fig. 9) from the portion of the fixation section constrained by the first sheath, towards the free extremity of the crown, the flared shape permitting universal seating of the crown against native leaflets.
Regarding claim 80, Alkhatib/Hartley/Roeder discloses the system of claim 79, and Alkhatib further discloses wherein the partly deployed substantially flared shape corresponds to the crown being partly deployed in a form smaller than its fully deployed shape (crown is not fully deployed in Fig. 3, as shown in Fig. 9).  
Regarding claim 83, Alkhatib/Hartley/Roeder discloses the system of claim 34, and Alkhatib further discloses configured to provide transvascular delivery of the stent-valve to a heart (Paragraph [0002]).  
Regarding claim 84, Alkhatib/Hartley/Roeder discloses the system of claim 34, and Alkhatib further discloses wherein the first sheath is shorter than the second sheath (second sheath extends back to handle, see Fig. 1).  
Regarding claim 85, Alkhatib/Hartley/Roeder discloses the system of claim 34, and Alkhatib further discloses wherein the first sheath and the second sheath are non-overlapping and/or have a same diameter as each other (Paragraph [0082]).  
.
Claim 82 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alkhatib in view of Hartley, Roeder as applied in claim 76 above, and further in view of Tuval et al (US2008/0071361) (“Tuval”).
Regarding claim 82, Alkhatib/Hartley/Roeder discloses the system of claim 76 substantially; yet, fails to show the stent-valve further comprises an inner skirt covering a portion of an inner surface of the stent component, and an outer skirt covering a portion of an exterior surface of the stent component, the inner skirts including a region of partial overlap. Tuval et al teaches a stent-valve having an inner skirt (32) covering the inner part of the stent (extends from inner struts) and an outer skirt (106 graft) covering part of the outer part of stent (graft covers exterior of stent), where there is skirts partially overlap (graft covers part of skirt). It would have been obvious to one having ordinary skill in the art to modify the stent-valve of Alkhatib to include an inner and outer skirt as taught by Tuval et al in order to help reduce leakage around valve (Paragraph [0050]). The device of Alkhatib as modified with Tuval would have at least a portion of the region of partial overlap of the inner and outer skirts be partially aligned with at least a portion of the gap between the first and second sheaths.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M. M./
Examiner, Art Unit 3771 


/TODD J SCHERBEL/Primary Examiner, Art Unit 3771